Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

JUSTIN MENDEZ,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            ) CAUSE NO: 3:20-cv-129
                                              )
PIZZA HUT OF AMERICA, LLC,                    )
                                              )
       Defendant.                             )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      This is an action brought by Plaintiff, Justin Mendez (“Mendez”), by counsel,

against Pizza Hut of America, LLC, (“Defendant”) for its discriminatory actions against him

based on his disability in violation of the Americans with Disabilities Act of 1990, as amended,

42 U.S.C. § 12101 et. seq. (“ADAA”), based on his gender, male/sexual orientation, national

origin, Mexican, in violation of Title VII of the Civil Rights Act of 1964, (“Title VII”), 42

U.S.C. § 2000e et. seq. and for retaliation in violation of Title VII and the ADAA.

                                           II. PARTIES

       2.      Mendez is a United States citizen and, at all times relevant to this action, resided

within the Southern District of Indiana.

       3.      Defendant is a Foreign Limited Liability Corporation that maintains offices and

conducts business in the geographical boundaries of the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this complaint pursuant to

28 U.S.C. §1331, 28 U.S.C. § 1343, 42 U.S.C. § 2000e-5(f)(3) and 42 U.S.C. § 12117.
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 2 of 9 PageID #: 2




       5.      Mendez is a qualified individual with a disability as that term is defined by the

ADAA, 42 U.S.C. § 12102(2)(c), as amended. At all relevant times, Defendant had knowledge

of Mendez’s disability and/or it regarded Mendez as being disabled and/or Mendez has a record

of being disabled.

       6.      Mendez was an “employee” as defined by 42 U.S.C. § 12111(4).

       7.      Defendant is an “employer” as defined by 42 U.S.C. § 12111(5)(A).

       8.       Mendez was an “employee” within the meaning of 42 U.S.C. § 2000e(f).

       9.      The Defendant is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

       10.     Mendez exhausted his administrative remedies by timely filing a Charge of

Discrimination against Defendant with the Equal Employment Opportunity Commission alleging

sex discrimination, disability discrimination and national origin discrimination – EEOC No. 474-

2019-01464. Mendez received his Notice of Suit Rights for Charge of Discrimination EEOC

No. 474-2019-01464 and timely files this action.

       11.     Mendez filed a second Charge of Discrimination against Defendant with the

Equal Employment Opportunity Commission alleging sex discrimination, disability

discrimination, national origin discrimination and retaliation – EEOC No. 470-2020-02432.

Mendez has requested his Notice of Suit Rights for Charge of Discrimination EEOC No. 470-

2020-02432, but has not yet received the Notice.

       12.     All events pertinent to this lawsuit have occurred in the legal environs of the

Southern District of Indiana, thus venue in this Court is proper.

                               IV. FACTUAL ALLEGATIONS

       13.     Mendez, who is a homosexual male and of Mexican decent, was hired by the

Defendant on or about October 1, 2011.



                                                 2
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 3 of 9 PageID #: 3




       14.     Mendez held the position of Restaurant General Manager upon his termination on

or about September 4, 2019.

       15.     During all relevant time periods, Mendez met or exceeded the Defendant’s

legitimate and reasonable performance expectations.

       16.     Mendez has Systemic Lupus that requires weekly steroid injections from his

doctor. The Defendant was aware of Mendez’s disability as it refused to let him take time off

from work to receive his injections and medical treatment for his disability.

       17.     In addition to being aware of Mendez’s disability, Defendant’s Management and

Mendez’s co-workers were aware of his sexual orientation.

       18.     During his tenure, Mendez was harassed and subjected to different terms and

conditions of his employment due to his sexual orientation and/or national origin by his

supervisors: Sarah Demko (“Demko”), Crystal Ford (“Ford”) and other managers – including

Ryland Marks and Isabella [last name unknown].

       19.     For example, Mendez was referred to as “Pretty Boy,” “Gay Mexican,”

“Mexicans should be in the kitchen, not running the store” and “Fagatron.” Moreover, Mendez

was subject to inappropriate touching of his body and comments about his body.

       20.     Mendez engaged in a protected activity and reported the harassment to the

Defendant’s Human Resources Department and nothing was done.

       21.     Again, in or around the last week of August 2019, Mendez reported the continued

harassment to Demko and nothing was done.

       22.     Since Demko and the Defendant would not respond to his complaints of

harassment, Mendez reported the harassment and the fact it was unwelcome to Ford. The next

day, Ford confronted Mendez and stated – “why the fuck are you starting shit here” – referring to



                                                 3
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 4 of 9 PageID #: 4




Mendez engaging in a protected activity and reporting the continued harassment. Ford

acknowledged that Mendez was being harassed, but dismissed the harassment as part of the

“restaurant business.”

       23.     Mendez also called the Defendant’s reporting hotline to report the harassment and

discrimination; however, he never received a call back.

       24.     Within about four days of his most recent reports of harassment and

discrimination, Mendez was terminated from his employment on or about September 4, 2019.

       25.     Mendez was informed of his termination by Demko. Mendez was terminated for

allegedly making untimely money deposits.

       26.     First, Mendez presented evidence to Demko that he had made the deposits in a

timely manner. Moreover, several similarly-situated employees outside of Mendez’s protected

class have failed to make timely deposits and have not been terminated. For example, Demko left

a deposit in the store overnight, Marks left a deposit in the store safe overnight and Richard

Matthews left a deposit in the store for two days.

       27.     The Defendant also discriminated against Mendez when, after terminating his

employment, it failed to pay him 160 hours of his accrued vacation and 40 hours of his accrued

Paid Time Off. The Defendant also took back approximately 15,000 shares of stock that were

already vested with Mendez.

       28.     In addition to the harassment and termination, Mendez was passed over for

promotion on no less than three occasions – most recently in or about June 2019. The

promotions were awarded to persons outside of Mendez’s protected classes who were less

qualified for the position than Mendez.




                                                 4
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 5 of 9 PageID #: 5




       29.     Mendez was harassed, subjected to different terms and conditions of employment,

passed over for promotion and terminated due to his disability and/or gender-sexual orientation

and/or National Origin and/or for engaging in an activity protected by the ADAA and/or Title

VII.

                                 V. LEGAL ALLEGATIONS

                    COUNT I--ADAA--DISABILITY DISCRIMINATION

       30.     Mendez hereby incorporates paragraphs one (1) through twenty-nine (29) of his

Complaint as if the same were set forth at length herein.

       31.     Defendant violated Mendez’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12112 et. seq. by harassing him, passing him over for promotion

and terminating his employment based upon his disability.

       32.     Defendant’s actions were intentional, willful, and in reckless disregard of

Mendez’s rights as protected by the ADAA.

       33.     Mendez has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

             COUNT II—TITLE VII—NATIONAL ORIGIN DISCRIMINATION

       34.     Mendez hereby incorporates paragraphs one (1) through thirty-three (33) of his

Complaint as if the same were set forth at length herein.

       35.     Mendez was subjected to a hostile work environment, subjected to different terms

and conditions of employment, passed over for promotion, discriminated against and terminated

based on his National Origin.

       36.     Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et. seq.



                                                 5
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 6 of 9 PageID #: 6




        37.    Defendant’s conduct was deliberate, willful, and in reckless disregard for

Mendez’s civil rights.

        38.    Mendez has suffered damages as a result of Defendant’s unlawful conduct.

  COUNT III—TITLE VII—GENDER/SEXUAL ORIENTATION DISCRIMINATION

        39.    Mendez hereby incorporates paragraphs one (1) through thirty-eight (38) of his

Complaint as if the same were set forth at length herein.

        40.    Mendez was subjected to a hostile work environment, subjected to different terms

and conditions of employment, passed over for promotion, discriminated against and terminated

based on his gender, male, and sexual orientation.

        41.    Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et. seq.

        42.    Defendant’s conduct was deliberate, willful, and in reckless disregard for

Mendez’s civil rights.

        43.    Mendez has suffered damages as a result of Defendant’s unlawful conduct.

                             COUNT IV—ADAA RETALIATION

        44.    Mendez hereby incorporates paragraphs one (1) through forty-three (43) of his

Complaint as if the same were set forth at length herein.

        45.    Defendant violated Mendez’ rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12112 et. seq. by retaliating against him for engaging in a protected

activity.

        46.    Defendant’s actions were intentional, willful, and in reckless disregard of

Mendez’s rights as protected by the Americans with Disabilities Act, 42 U.S.C. § 12112 et. seq..




                                                 6
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 7 of 9 PageID #: 7




        47.    Mendez has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                           COUNT V—TITLE VII RETALIATION

        48.    Mendez hereby incorporates paragraphs one (1) through forty-seven (47) of his

Complaint as if the same were set forth at length herein.

        49.    Defendant violated Mendez’s rights as protected by Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et. seq. by retaliating against him for engaging in a protected

activity.

        50.    Defendant’s actions were intentional, willful, and in reckless disregard of

Mendez’ rights as protected by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et.

seq.

        51.    Mendez has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                                  VI. REQUESTED RELIEF

        WHEREFORE, Plaintiff, Justin Mendez, by counsel, respectfully requests this Court find

for Plaintiff and order Defendant to:

        1.     Permanently stop from engaging in any employment policy or practice that

discriminates against any employee on the basis of his/her disability, national origin, gender,

sexual orientation or for engaging in a protected activity;

        2.     Reinstate Plaintiff to the position, salary and seniority level he would have

enjoyed but for the Defendant’s unlawful employment actions, or award him front pay in lieu

thereof;




                                                 7
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 8 of 9 PageID #: 8




       3.     Pay Plaintiff’s lost wages and benefits – including his accrued but unused

Vacation Time, Paid Time Off and Stock Grants;

       4.     Pay to Plaintiff compensatory, emotional distress, consequential and punitive

damages;

       5.     Pay to Plaintiff pre- and post-judgment interest;

       6.     Pay Plaintiff’s costs and attorney fees incurred in litigating this action; and

       7.     Provide any further equitable relief this Court sees fit to grant.

                                     Respectfully submitted,

                                     _s/Kyle F. Biesecker______________________
                                     Kyle F. Biesecker, Attorney No. 24095-49
                                     BIESECKER DUTKANYCH & MACER, LLC
                                     411 Main Street
                                     Evansville, Indiana 47708
                                     Telephone: (812) 424-1001
                                     Facsimile:     (812) 424-1005
                                     E-Mail:        kfb@bdlegal.com

                                     Attorneys for Plaintiff




                                                 8
Case 3:20-cv-00129-RLY-MPB Document 1 Filed 06/02/20 Page 9 of 9 PageID #: 9




                                 DEMAND FOR JURY TRIAL

       The Plaintiff, Justin Mendez, by counsel, respectfully requests a jury trial as to all issues

deemed so triable.


                                      Respectfully submitted,

                                      _s/Kyle F. Biesecker______________________
                                      Kyle F. Biesecker, Attorney No. 24095-49
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone: (812) 424-1001
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        kfb@bdlegal.com

                                      Attorneys for Plaintiff




                                                 9
